875 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael R. D'ALESSANDRO, Plaintiff-Appellant,v.OFFICE of the PUBLIC DEFENDER, J. Theodore Wiesman, Paul D.De Wolfe, Defendants-Appellees.
No. 89-7017.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1989.Decided May 12, 1989.

Michael Richard D'Alessandro, appellant pro se.
Omar Vincent Melehy, Office of the Attorney General of Maryland, for appellees.
Before DONALD RUSSELL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael D'Alessandro appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  D'Alessandro v. Office of the Public Defender, C/A No. 88-3922-5 (D.Md. Dec. 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decision process.


2
AFFIRMED.